Case: 2:19-mj-00800-KAJ Doc #: 1 Filed: 10/04/19 Page: 1 of 3 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

United States of America
Vv.

Case No. 2+ 14 “M\ = 600

Nome ee ee

Aaron Daniel Delp
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of 08/22/2019 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 922(g)(1) Possession of a Firearm or Ammunition by a Prohibited Person

This criminal complaint is based on these facts:
See Attachment A

J Continued on the attached sheet.

Aaron, Vfoap—

Complainant's signature

Sworn to before me and signed in my presence.
Date: Over 4 2 a ) x
City and state: Clu u ON

 

Printed name and title
Case: 2:19-mj-00800-KAJ Doc #: 1 Filed: 10/04/19 Page: 2 of 3 PAGEID #: 2

AO 91 (Rev. 11/11) Criminal Complaint

 

 

ATTACHMENT A

I, Aaron Green, being duly sworn, depose and state that:

I have been a Special Agent with the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) since November of 2017. I am a graduate of the
ATF National Academy Special Agent Basic Training Program and the Federal Law Enforcement
Training Center, Criminal Investigator Training Program. As a result of my training and experience
as an ATF Special Agent, I am familiar with federal criminal laws pertaining to firearms violations.
As a Special Agent, I am also authorized to carry firearms, execute warrants, make arrests for
offenses against the United States, and perform other such duties as authorized by law.

I.

This affidavit is made in support of a criminal complaint against Aaron Daniel DELP, DOB
05/09/1992, for possession of a firearm and/or ammunition by a convicted felon, in
violation of Title 18, United States Code, Section 922(g)(1). The statements in this
affidavit are based upon my training and experience, consultation with other experienced
investigators and agents, review of related police reports, and other sources of information
relative to firearms investigations. This affidavit is intended to set forth probable cause in
support of the criminal complaint and does not purport to set forth all of my knowledge
regarding this investigation.

On or about August 22, 2019, the Hocking County Sheriff's Office (HCSO) responded to
18650 Laurel Run Road, Nelsonville, Ohio, on a 911 call from Ms. Annette Hopstetter who
stated that DELP was at the residence and was threatening Ms. Hopstetter and her son with
a firearm. The HCSO also reports that two shots were heard by the dispatcher while on the
phone with Mrs. Hopstetter. HCSO Sheriff's Deputies responded to the residence and
located DELP in the woods near the residence and ordered him to surrender, to which
DELP replied, “You all are going to have to shoot me, I’m not going back to jail”. DELP
eventually surrendered and was taken into custody without incident. During the search
incident to arrest DELP was found to have drug paraphernalia and a small bag of suspected
methamphetamine on his person. HCSO Sheriff's Deputies then retrieved a Ruger 10-22,
.22 caliber rifle, serial number 124-7466, with a live round in the chamber, as well as a half
full magazine laying near the firearm, with a box of .22 caliber ammunition where DELP
was hiding prior to being taken into custody.

On or about September 17, 2019, ATF determined, based on the description of the Ruger
10-22, .22 caliber rifle, serial number 124-7466, that the rifle was not manufactured in the
State of Ohio and would have affected interstate and/or foreign commerce to arrive in Ohio.

DELP is further described as a male, white, date of birth 05/09/1992, 6701” tall, 185
pounds, with a last known address of 4306 Thelma Drive, Obetz, Ohio 43207. DELP has
at least one or more of the following State of Ohio felony convictions: Robbery, in violation
of R.C. 2911.02, a Felony of the Second Degree. This offense was punishable by a prison
term exceeding one (1) year of incarceration.
Case: 2:19-mj-00800-KAJ Doc #: 1 Filed: 10/04/19 Page: 3 of 3 PAGEID #: 3

AO 91 (Rev. 11/11) Criminal Complaint

 

5. Based upon the aforementioned information and events, and your affiant’s training and
experience in dealing with federal firearms violations, your affiant believes that probable
cause exists to believe that on or around August 22, 2019, Aaron Daniel DELP, a
previously convicted felon, did possess a firearm which was not manufactured in the State
of Ohio and therefore travelled in and/or affected interstate commerce, in violation of Title
18, United States Code, Section 922(g)(1).

( _ ha,

Aaron Green, ” F Special Agent

 

 
